Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract contains the legal phraseology “means”.
The disclosure is objected to because of the following informalities: In line 2 on page 17 of the specification “50” should be changed to –70--.  
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  The end of claim 10 which reads “from which support rod the tines” is grammatically incorrect and confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kankare (EP 1,847,489).
Kankare shows a transport device 1 for an item 10 to be transported having a transport rake 3 with at least one tine 4, a counter rake 3’ with at least one tine 4 and the two rakes are adjustable relative to one another in a transport direction in order to clamp an item 10 between the tines 4 wherein either the transport rake 3 or counter rake 3’ are connected to a movable transport element that is suited for purely linear movement in or against a transport direction.
Re claim 2, shown are at least two transport elements 8 which are suitable for purely linear movement.
Re claim 3, the transport elements are mounted on the rake and counter rake which are movable relative to one another.
Re claim 5, each rake may be connected to at least one of the transport elements.
Re claim 6, parallel offset paths are shown in Figure 3.
Re claim 7, the rakes work in an interconnected manner in order to grip items 10.
Re claim 8, the rakes are not physically connected.
Re claim 9, the drives for rake 3 and rake 3’ are independent of one another.
Re claim 10, shown is a support rod with piston 6.
Re claim 11, the tines 4 are shown with a tapered end.
Re claim 13, the drive for rakes 3 and 3’ is linear in direction.

Re claim 16, disclosed is the use of a plurality of transport devices 1.
Allowable Subject Matter
Claims 4, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.